           Case 1:19-cv-00969-AWI-SAB Document 32 Filed 06/01/20 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8
                         UNITED STATES DISTRICT COURT
 9
                                 EASTERN DISTRICT OF CALIFORNIA
10

11   HENDRIK BLOCK,                                     Case No. 1:19-cv-00969-AWI-SAB

12                  Plaintiff,                          ORDER REQUIRING DEFENDANT TO
                                                        SUBMIT CONFIDENTIAL SETTLEMENT
13          v.                                          STATEMENT
14   MERCED FOOLD CENTER, et al.,

15                  Defendants.

16

17          A settlement conference in this action is set for June 4, 2020 at 11:00 a.m. before the

18 undersigned. (ECF No. 31.) Pursuant to the order setting the settlement conference, the parties

19 were required to submit a confidential settlement statement to the Court one week prior to the
20 conference date. (Id. at 1.) The Court has timely received the confidential statement from

21 Plaintiff, however no statement has been received from Defendants.

22          This Court spends considerable time preparing for settlement conference so as to make it

23 meaningful to the parties and results in a greater likelihood of settlement success. Settlement is

24 extremely important in this district where the judges have one of the highest caseloads per judge

25 in the United States.     The settlement conference statement assists the Court in adequately

26 preparing for these matters. They are not pro forma.
27          When a confidential statement was not received from Defendants, the courtroom deputy

28 reached out to defense counsel on Friday, May 29, 2020 by email inquiring into the status of the


                                                    1
            Case 1:19-cv-00969-AWI-SAB Document 32 Filed 06/01/20 Page 2 of 2


 1 statement. No response to the May 29, 2020 email has been received. Defendants shall be

 2 required to submit a confidential settlement statement in compliance with the May 14, 2020

 3 order.

 4          Accordingly, IT IS HEREBY ORDERED that Defendants shall submit a confidential

 5 settlement statement by the end of today, Monday, June 1, 2020. Defendants are advised that the

 6 failure to comply with this order may result in the issuance of sanctions, up to and including

 7 entry of default.

 8
     IT IS SO ORDERED.
 9

10 Dated:     June 1, 2020
                                                      UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                  2
